Citation Nr: 1132671	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that medication taken for his service-connected PTSD is causing erectile dysfunction.  He has stated that his erectile function declined when he began using Wellbutrin for his PTSD.  

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2010).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that a remand is necessary to obtain any outstanding private treatment records.  The record reflects that the Veteran was receiving periodic treatment for his PTSD and erectile dysfunction through November 2007.  An August 2007 private treatment record noted that the Veteran was no longer taking Wellbutrin.  However, the Veteran reported that he was still taking Wellbutrin at the March 2008 VA examination.  Therefore, it is unclear to the Board whether the Veteran is currently taking any medication for his PTSD, and whether he continued to seek treatment for erectile dysfunction after November 2007.  As these private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

In April 2011, the Board requested a pharmacologist/pharmacist medical opinion through a Veterans Heath Administration (VHA) directive to determine whether the medication the Veteran was prescribed for his service-connected PTSD caused erectile dysfunction.  A May 2011 medical opinion was obtained from the Chief of Pharmacy.  The pharmacist discussed the side effects of medication listed in the Veteran's medical records, to include Wellbutrin and Toprol XL.  However, it is unclear to the Board whether the Veteran is still being prescribed Wellbutrin or any other medication for his mental health condition.  Additionally, it is unclear to the Board if side effects, such as erectile dysfunction, would still persist if the Veteran was taken off Wellbutrin.  

Without further clarification, the Board is without medical expertise to determine if the Veteran's erectile dysfunction was caused and/or aggravated by medication taken for his service-connected PTSD.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the etiology of the Veteran's erectile dysfunction with respect to his service-connected PTSD remain unclear to the Board, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed erectile dysfunction.  Also of particular interest are any private treatment records that contain a list of the Veteran's current medications and for what conditions they are prescribed for.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AMC should schedule the Veteran for an appropriate examination with a specialist to determine the nature and etiology of the his erectile dysfunction, to include as secondary to medication taken for service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should note any medications taken by the Veteran for his service-connected PTSD.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused and/or aggravated (permanently worsened) by any medication, to include Wellbutrin, that he is prescribed for his service-connected PTSD.  If the opinion differs from any other opinions of record, an explanation should be provided.

Furthermore, the examiner should state whether erectile dysfunction is a permanent effect of psychiatric medications or if it will dissipate if the medication, such as Wellbutrin, is discontinued.

Furthermore, the examiner should review and consider the Veteran's private treatment records, the March 2008 VA examination report, the May 2011 Medical Advisory Opinion, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


